DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287613 (Gould hereinafter) in view of FR 2200907 (Meffre hereinafter).
Regarding claim 1, Gould teaches a pump assembly that discloses a rotor configured to rotate about an axis (Figure 7, Rotor 704) and comprising a compressing member at an outer portion of the rotor such that the compressing member is configured to rotate along a circumference (Rollers 702); and a fluid chamber positioned at least partially around the circumference (Tubing 701), wherein the compressing member is configured to deform the membrane of the fluid chamber to compress the fluid chamber and move a fluid through the fluid chamber (Evident from Figure 7 and ¶ 36).
Gould is silent with respect to the fluid chamber comprising a round outer portion and a membrane attached to the round outer portion and opposing an inner face of the round outer portion.
However, Meffre teaches a peristaltic pump that discloses a fluid chamber comprising a round outer portion and a membrane attached to the round outer portion and opposing an inner face of the round outer portion (Figure 1 shows the membrane 11 and curve of 9 with upper and lower mounting ends at 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tubing of Gould with the membrane of Meffre to minimize the number of lose components within the pumping system. 
Regarding claim 3, Gould’s modified teachings are described above in claim 1 where the combination of Gould and Meffre would further discloses an actuator configured to cause the rotor to rotate about the axis (Gould ¶ 35-36 with motorized hub 704).
Regarding claim 6, Gould’s modified teachings are described above in claim 1 where Meffre would further disclose that the fluid chamber is positioned around the axis in a non-circular pattern (The inlet and outlet ends of the fluid chamber of Meffre is non-circular as seen in Figure 2).
Regarding claim 7, Gould’s modified teachings are described above in claim 1 where Meffre would further disclose that the round outer portion comprises a hard ring and the membrane comprises an elastomeric material (Meffre’s Outer ring of 8 is a hard ring while 11 is an elastomeric membrane).
Regarding claim 9, Gould’s modified teachings are described above in claim 7 where the combination of Gould and Meffre would further disclose that the hard ring includes at least one of a flat surface or a concave inner surface (Convace surface of Meffre), and wherein the membrane comprises a thin wall tube comprising a soft rubber material (Meffre details the membrane 11 being an elastomer which is being broadly interpreted as a soft rubber).
Regarding claim 10, Gould’s modified teachings are described above in claim 7 where the combination of Gould and Meffre would further disclose that the hard ring and the membrane are attached by at least one of an adhesive or a weld (Meffre discloses “The membrane can be glued”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) and further in view of US 2004/0111050 (Smedley hereinafter).
Regarding claim 2, Gould’s teachings are described above in claim 1 but are silent with respect to the pump assembly being implantable in a patient for relieving intraocular pressure.
However, Smedley teaches an implantable ocular pump (Abstract and ¶ 26) that discloses the pump assembly being implantable in a patient for relieving intraocular pressure (¶ 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implant the micropump of Gould into an eye to relieve ocular pressure to ensure the acceptable pressure is maintained in patients eye. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) and further in view of US 6099495 (Kinghorn hereinafter).
Regarding claim 4, Gould’s teachings are described above in claim 1 but are silent with respect to the actuator being and electrostatic motor.
However, Kinghorn teaches an implantable actuator that discloses the use of a an electrostatic motor (Column 4 Lines 18-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Gould with the electrostatic motor of Kinghorn via simple substitution to perform the well-known function of driving the pump of Gould while minimizing space needed for the pump. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) and further in view of US 2014/0081202 (Tsoukalis hereinafter).
Regarding claim 5, Gould’s modified teachings are described above in claim 3 but are silent with respect that the rotor comprises a gear concentric with the first axis, and wherein the actuator is configured to cause the rotor to rotate about the first axis via the gear.
However, Tsoukalis discloses a peristaltic pump that discloses a gear concentric with the first axis, and wherein the actuator is configured to cause the rotor to rotate about the first axis via the gear (Gear 2 rotating the rotor of rollers 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he driving structure of Gould and Meffre with the Tsoukalis to allow for speed reductions/increases to used as desired by the manufacturer. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) and further in view of US 3922119 (Rosenquist hereinafter).
Regarding claim 8, Gould’s modified teachings are described above in claim 3 but are silent with respect that the hard ring comprises a first groove on one side and a second groove on an opposing side, and wherein the membrane is joined to the hard ring using the first groove and the second groove.
However, Rosenquist teaches a peristaltic pump that discloses a hard ring comprises a first groove on one side (Figure 3 with body 14 being the hard ring and a first groove for 72 along the radially inner side) and a second groove on an opposing side, and wherein the membrane is joined to the hard ring using the first groove and the second groove (Groove for 72 on the radially outer side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting of Gould’s membrane with the first and second grooves of Rosenquist to ensure that the membrane is sealingly mounted.
Claims 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0111050 (Smedley)  in view of US 2013/0287613 (Gould) and further in view of FR 2200907 (Meffre). 
Regarding claim 11, Smedley teaches an implantable ocular pump (Abstract and ¶ 26) that discloses the pump assembly being implantable in a patient for relieving intraocular pressure (¶ 26).
Smedley is silent with respect to an actuator; a drive shaft coupled to the actuator and configured to rotate about a first axis; a roller coupled to and radially extending from the drive shaft such that the actuator, via the drive shaft, is configured to rotate the roller about the first axis and along a circumference; and a fluid chamber disposed around a portion of the circumference, the fluid chamber comprising a hard outer ring and a flexible inner ring positioned over an inner surface of the outer ring, wherein the roller is configured to deform the inner ring of the fluid chamber to compress the fluid chamber and move a fluid through the fluid chamber.
However, Gould teaches a micropump assembly that discloses a drive shaft coupled to the actuator and configured to rotate about a first axis (¶ 35-36 with Figure 7 drive shaft for the hub 704); a roller coupled to and radially extending from the drive shaft such that the actuator (Rollers 702 per ¶ 35-36), via the drive shaft, is configured to rotate the roller about the first axis and along a circumference (Evident from Figure 7 with ¶ 35-36); and a fluid chamber disposed around a portion of the circumference (Tubing from 705-706), wherein the roller is configured to deform the inner ring of the fluid chamber to compress the fluid chamber and move a fluid through the fluid chamber (¶ 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micropump of Smedley with the micropump of Gould via simple substitution to provide the well-known and predictable result of moving fluid from an inlet to an outlet. 
Smedley, per Gould, is silent with respect to the fluid chamber comprising a hard outer ring and a flexible inner ring positioned over an inner surface of the outer ring.
However, Meffre teaches a peristaltic pump that discloses a fluid chamber comprising a round outer portion and a membrane attached to the round outer portion and opposing an inner face of the round outer portion (Figure 1 shows the membrane 11 and curve of 9 with upper and lower mounting ends at 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tubing of Gould with the membrane of Meffre to minimize the number of lose components within the pumping system.
Regarding claim 17, Smedley’s modified teachings are described above in claim 11 where Meffre further discloses that the fluid chamber comprises a circular section and a non-circular section (Evident from Figure 2 of Meffre), wherein the non-circular section is positioned with respect to the first axis such that a radius between the first axis and the non-circular section of the fluid chamber increases in a direction of the circumference (Meffre shows at least a portion of the straighten legs reading on this aspect).
Regarding claim 18, Smedley teaches an implantable ocular pump (Abstract and ¶ 26) that discloses the pump assembly being implantable in a patient for relieving intraocular pressure (¶ 26).
Smedley is silent with respect to compressing, in a circular motion, a fluid chamber in fluid communication with the patient's eye using a compressing member to pump a fluid through the fluid chamber, wherein compressing the fluid chamber comprises rotating the compressing member along a circumference by activating a motor coupled to the compressing member, wherein the compressing member compresses the fluid chamber along a circumference to pump the fluid through the fluid chamber, wherein compressing the fluid chamber includes deforming a flexible inner ring against a hard outer ring.
However, Gould teaches a micropump that discloses compressing, in a circular motion, to pump a fluid through the fluid chamber (Figure 7 with ¶ 35-36), wherein compressing the fluid chamber comprises rotating the compressing member along a circumference by activating a motor coupled to the compressing member (¶ 35-36), wherein the compressing member compresses the fluid chamber along a circumference to pump the fluid through the fluid chamber (¶ 35-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micropump of Smedley with the micropump of Gould via simple substitution to provide the well-known and predictable result of moving fluid from an inlet to an outlet.  
Smedley is silent with respect to wherein compressing the fluid chamber includes deforming a flexible inner ring against a hard outer ring. 
However, Meffre teaches a peristaltic pump that discloses a fluid chamber comprising a round outer portion and a membrane attached to the round outer portion and opposing an inner face of the round outer portion (Figure 1 shows the membrane 11 and curve of 9 with upper and lower mounting ends at 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tubing of Gould with the membrane of Meffre to minimize the number of lose components within the pumping system.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0111050 (Smedley) in view of US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) and further in view of US 3922119 (Rosenquist). 
Regarding claim 12, Smedley’s teachings are described above in claim 11 but are silent with respect that the outer ring comprises a first groove on one side and a second groove on an opposing side, wherein the membrane is joined to the outer ring using the first groove and the second groove, wherein the membrane comprises a first ridge portion and a second ridge portion, wherein the first ridge portion resides in the first groove, and wherein the second ridge portion resides in the second groove.
However, Rosenquist teaches a peristaltic pump that discloses a hard ring comprises a first groove on one side (Figure 3 with body 14 being the hard ring and a first groove for 72 along the radially inner side) and a second groove on an opposing side, and wherein the membrane is joined to the hard ring using the first groove and the second groove (Groove for 72 on the radially outer side); wherein the membrane comprises a first ridge portion and a second ridge portion, wherein the first ridge portion resides in the first groove, and wherein the second ridge portion resides in the second groove (Evident from Figure 3 of Rosenquist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting of Gould’s membrane with the first and second grooves of Rosenquist to ensure that the membrane is sealingly mounted.
Regarding claim 13, Smedley’s modified teachings are described above in claim 11 where Meffre would further disclose that the roller comprises a second ball bearing, and wherein the roller is configured to rotate about a second axis of the ball bearing (Meffre discloses the use of second bearings on the rollers in lines 277-279 of the provided translation).
Smedley is silent with respect to the drive shaft is rotatably coupled to the roller via a first ball bearing.
However, Rosenquist details a peristaltic pump that discloses the use of a bearing coupled to the rotor of the pump (Figure 2 shows the bearing 98 on the equivalent rotor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor of Gould with the bearing of Rosenquist to minimize excessive wear during operation. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0111050 (Smedley) in view of US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) and further in view of US 2014/0081202 (Tsoukalis).
Regarding claim 14, Smedley’s modified teachings are described above in claim 3 but are silent with respect that the rotor comprises a gear assembly coupled to the actuator and the drive shaft, wherein the gear assembly is configured to convert a torque provided by the actuator to the drive shaft. 
However, Tsoukalis discloses a peristaltic pump that discloses a gear concentric with the first axis, and wherein the actuator is configured to cause the rotor to rotate about the first axis via the gear (Gear 2 rotating the rotor of rollers 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he driving structure of Gould and Meffre with the Tsoukalis to allow for speed reductions/increases to used as desired by the manufacturer.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0111050 (Smedley)  in view of US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) in view of US 2009/0012448 (Childers hereinafter) and further in view of US 2005/0047925 (Davis hereinafter).
Regarding claim 15, Smedley’s teachings are described above in claim 11 but are silent with respect to an application specific integrated circuit (ASIC) configured to activate the actuator.
However, Childers teaches a pump control unit that discloses an application specific integrated circuit (ASIC) configured to activate the actuator (¶ 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of Smedley with the ASIC circuit of Childers to properly control and actuator the fluid pump.
Smedley is silent with respect to a rotary encoder configured to indicate a rotational position of the roller to the ASIC, wherein the ASIC is configured to control rotation of the roller by the actuator based on the rotational position provided by the encoder.
However, Davis teaches a peristaltic pump control that utilizes an encoder for sensing rotor position (¶ 16). The resultant combination would be such that the ASIC is configured to control rotation of the roller by the actuator based on the rotational position provided by the encoder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control aspect of Smedley with the encoder sensing of Davis to ensure proper rotor position is sensed for optimal control. 
Regarding claim 19, Smedley’s modified teachings are described above in claim 18 but are silent with respect to receiving, at an application specific integrated circuit (ASIC) in communication with the motor, a signal from a rotary encoder indicating a rotational position of the compressing member; and adjusting, by the ASIC, a rotational position of the motor based on the received signal.
However, Childers teaches a pump control unit that discloses an application specific integrated circuit (ASIC) configured to activate the actuator (¶ 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of Smedley with the ASIC circuit of Childers to properly control and actuator the fluid pump.
Smedley is silent with respect to a signal from a rotary encoder indicating a rotational position of the compressing member; and adjusting, by the ASIC, a rotational position of the motor based on the received signal.
However, Davis teaches a peristaltic pump control that utilizes an encoder for sensing rotor position (¶ 16). The resultant combination would receive a signal from a rotary encoder indicating a rotational position of the compressing member; and adjusting, by the ASIC, a rotational position of the motor based on the received signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control aspect of Smedley with the encoder sensing of Davis to ensure proper rotor position is sensed for optimal control.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0111050 (Smedley)  in view of US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) in view of US 2009/0012448 (Childers).
Regarding claim 20, Smedley’s modified teachings are described above in claim 18 but are silent with respect to receiving, at an application specific integrated circuit (ASIC) in communication with the motor, a signal from a pressure sensor indicating a fluid pressure; and adjusting, by the ASIC, an output of the motor based on the received signal.
However, Childers teachings a pump control that discloses receiving, at an application specific integrated circuit (ASIC) in communication with the motor (¶ 100), a signal from a pressure sensor indicating a fluid pressure (¶ 103); and adjusting, by the ASIC, an output of the motor based on the received signal (Inherent of the combination with the sensed data controlling the pump).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of Smedley with the ASIC circuit of Childers to properly control and actuator the fluid pump.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0111050 (Smedley)  in view of US 2013/0287613 (Gould) in view of FR 2200907 (Meffre) in view of US 2005/0047925 (Davis).
Regarding claim 21, Smedley’s modified teachings are described above in claim 18 but are silent with respect to stopping the motor; and adjusting a fluid flow through the fluid chamber to a predetermined fluid flow, wherein adjusting the fluid flow comprises stopping the motor to position the compressing member at a location along a non-circular portion of the fluid chamber corresponding to the predetermined fluid flow.
However, Davis teaches a peristaltic pump and control that discloses stopping the motor (¶ 16); and adjusting a fluid flow through the fluid chamber to a predetermined fluid flow, wherein adjusting the fluid flow comprises stopping the motor to position the compressing member at a location along a non-circular portion of the fluid chamber corresponding to the predetermined fluid flow (¶ 16 where Davis details the location of stopping the rotor is a design choice up to the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump control of Smedley with the teachings of Davis to allow for the user to stop the pump at their desired point. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 recites “further comprising: a processor configured to control an output of the actuator; a battery configured to provide electrical power to the processor and the actuator; a wireless charging coil coupled to the processor and the battery, the wireless charging coil configured to receive wireless power to recharge the battery; and a housing sized and shaped to be implanted in an eye cavity of a patient, wherein the actuator, drive shaft, roller, fluid chamber, processor, battery, and wireless charging coil are coupled to and contained within the housing.” The multiple additional aspects would require extensive modifications relying on hindsight rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746